DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 30 July 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to Claims 1 - 10 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 1 - 10 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art fails to anticipate or render obvious a pressure gauge comprising a cylindrical rigid wall portion; first and second pressure receiving plates formed as opposing wall portions of the inner container and displaced due to a differential pressure between the reference pressure and the measurement pressure, a bellows disposed in the inner chamber surrounded by the cylindrical rigid wall portion and the first and the second pressure receiving plates so as to partition the inner chamber into the first inner chamber and into the second inner chamber, the bellows being deformable to allow displacements of the first and the second pressure plates, in combination with the recited claim limitations. The features are critical to the applicant’s invention as they allow for doubling of the sensitivity and resolution of the gauge as well as minimizing the size and drift, as discussed on Page 3 of the filed specification. The closest pieces of prior art are US 4382385 and US 5457999.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856